Case 19-32857-hdh11 Doc 175 Filed 09/09/19           Entered 09/09/19 09:24:25   Page 1 of 2



Allan B. Diamond (TBA No. 05801800)
DIAMOND MCCARTHY LLP
909 Fannin, Suite 3700
Houston, TX 77010
Telephone: 713-333-5100
Facsimile: 713-333-5199
adiamond@diamondmccarthy.com

Sheryl P. Giugliano (Pro Hac Vice Pending)
DIAMOND MCCARTHY LLP
295 Madison Avenue, 27th Floor
New York, NY 10017
Telephone: 212-430-5400
Facsimile: 212-430-5499
sgiugliano@diamondmccarthy.com

ATTORNEYS FOR DIAMOND MCCARTHY LLP

                      UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

In re:                                       §
                                             §
HVI CAT CANYON, INC.,                        §       Case No. 19-32857 (HDH)
                                             §       Chapter 11
         Debtor.                             §
                                             §

               NOTICE OF HEARING ON DIAMOND MCCARTHY LLP’S
                       MOTION FOR RELIEF FROM STAY
                             (Relates to ECF No. 41)

         PLEASE TAKE NOTICE that a hearing on the Motion of Diamond McCarthy LLP to

Modify Automatic Stay Pursuant to 11 U.S.C. § 362(d) (the “Motion”) [ECF No. 41] has been

set for Wednesday, September 18, 2019, at 1:30 p.m., before the Honorable Harlin D. Hale,

United States Bankruptcy Court, 1100 Commerce Street, 14th Floor, Courtroom No. 3, Dallas,

Texas 75242




                                                 1
Case 19-32857-hdh11 Doc 175 Filed 09/09/19           Entered 09/09/19 09:24:25       Page 2 of 2



       Dated: September 9, 2019

                                            DIAMOND MCCARTHY LLP


                                            /s/ Allan B. Diamond
                                            Allan B. Diamond
                                            adiamond@diamondmccarthy.com
                                            909 Fannin, Suite 3700
                                            Houston, TX 77010
                                            Telephone: 713-333-5100
                                            Facsimile: 713-333-5199


                                            Attorneys for Diamond McCarthy LLP




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Hearing has been
served electronically by the Court’s ECF System on all parties registered to receive such service
on the 9th day of September 2019.


                                            /s/ Allan B. Diamond




                                               2
